DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 September 2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [00122] block “514.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
The abstract exceeds 150 words.
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure. 
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 11 is objected to because of the following informalities:
The preamble appears to contain a typographical error, reciting “cause the system moto”
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claim 15), machine (claims 1-13 and 16-20), and manufacture (claim 14) which recite steps of: (claims 1, 14, and 15) maintain data representing a first directed graph, maintain a plurality of patient data models, select at least one element…by processing…to identify at least one element, identify a first patient cohort and a second patient cohort, process the patient models to identify at least one patient cohort characteristic, generate a second directed graph, and transmit data.

Step 2A, Prong One:
These steps of (claims 1, 14, and 15) select at least one element…by processing…to identify at least one element, identify a first patient cohort and a second patient cohort, process the patient models to identify at least one patient cohort characteristic, generate a second directed graph, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) user device, processor, memory, computer program code, and database; (claim 14) non-transitory computer program, computerized device, user device, and database; and (claim 15) user device and database language, these steps in the context of these claims encompass a mental process of the user. 
Specifically, the BRI of select at least one element…by processing…to identify at least one element includes mentally selecting and identifying; the BRI of identify a first patient cohort and a second patient cohort includes identifying mentally; the BRI of process the patient models to identify at least one patient cohort characteristic includes mental processing and identifying; and the BRI of generate a second directed graph includes mentally and/or mentally with a physical aid, such as pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4, 17, further narrowing the mental process of select at least one element…by processing…to identify at least one element; claims 5-6 and 18-19, further narrowing the mental process of identify a first patient cohort and a second patient cohort; claims 8-11 and 20, further narrowing the mental process of generate a second directed graph; and claims 12 and 13, further reciting mental processes such as determining a status of a node/edge and modifying the second directed graph).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) user device, processor, memory, computer program code, and database; (claim 14) non-transitory computer program, computerized device, user device, and database; and (claim 15) user device and database language and (claims 1, 14, and 15) the steps of maintain data representing a first directed graph, maintain a plurality of patient data models, and transmit data amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification, for example, Figures 1a and 1b and [0089]-[00100], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 14, and 15) transmit data amounts to insignificant application, specifically insignificant post-solution activity, see MPEP 2106.05(g));
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) user device, processor, memory, computer program code, and database; (claim 14) non-transitory computer program, computerized device, user device, and database; and (claim 15) user device and database language and (claims 1, 14, and 15) the steps of maintain data representing a first directed graph and transmit data generally link to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-13 and 16-20, reciting being part of the system, memory, computer program code, processors, user input to a user device, etc., which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 3 and 16, reciting a plurality of specific types of data comprising the patient cohort characteristic, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-13 and 16-20, reciting being part of the system, memory, computer program code, processors, user input to a user device, etc. thereby generally linking to a computer environment, and claim 7 reciting blanket use of machine learning techniques thereby generally linking to a computer environment and machine learning, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: (claims 1, 14, and 15) reciting transmit data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claims 1, 14, and 15) reciting maintain data and models in databases, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields: claims 12 and 13, reciting transmitting data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Megerian et al. (US 2020/0176113 A1), hereinafter Megerian, in view of Farha et al. (US 2016/0012189 A1), hereinafter Farha.

Claims 1, 14, and 15:
Megerian discloses:
(claim 1) A system operable to transmit healthcare data to a user device, the user device being configured for use in analysing medical information, the system comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to:
[0056] discloses client devices (i.e., user devices) which can generate guideline trees. [0122] discloses a computer readable storage medium with computer readable program instructions stored thereon for execution by a processor. [0125] explicitly discloses stored code. 
(claim 14) A non-transitory computer program comprising a set of instructions, which, when executed by a computerized device, cause the computerized device to perform a method of transmitting healthcare data to a user device, the user device being configured for use in analysing medical information, the method comprising:
[0056] discloses client devices (i.e., user devices) which can generate guideline trees. [0122] discloses a computer readable storage medium with computer readable program instructions stored thereon for execution by a processor. 
(claim 15) A method of transmitting healthcare data to a user device, the user device being configured for use in analysing medical information, the method comprising:
[0056] discloses client devices (i.e., user devices) which can generate guideline trees.
maintain, in a first database, data representing a first directed graph representing at least part of a medical guideline, the first directed graph including a plurality of elements representing a clinical step; 
[0043] discloses data stores of guidelines, which are directed graphs such as in Figures 4A-4D, and include clinical steps such as therapies. For example, [0022] discloses each node can correspond to a therapy and each edge can correspond to a guideline.
maintain, in a second database, a plurality of patient models each including healthcare data associated with a respective patient; 
[0043] discloses data stores for storing EMRs (i.e., healthcare data associated with a patient). [0086]-[0087] discloses generating multiple guideline trees which diverge at particular patient attributes.



generate a second directed graph dependent at least on the at least one identified patient cohort characteristic; and 
Megerian [0086]-[0087] discloses generating multiple guideline trees which diverge at particular patient attributes.
transmit data representing the second directed graph generated for receipt by the user device.
[0056] discloses guideline tree visualizations are generated and displayed on client devices (i.e., transmitted to the client device).

While Megerian does disclose determining which attribute causes a divergence in the guideline tree, as well as determining if the attribute can or should be modified (e.g., [0027] and [0087]), Megerian does not explicitly disclose the following limitations. However, Farha does disclose these limitations, specifically:
select at least one element from the plurality of elements by processing the plurality of patient models and the data representing the first directed graph, to identify at least one element at which treatment of a subset of patients has deviated from the at least part of a medical guideline;
[0053] discloses selecting groups of patients at particular nodes (i.e., elements) as part of determining deviation from treatment guidelines.
identify, based on a combination of the at least one element selected and the plurality of patient models, a first patient cohort whose treatment has deviated from the at least part of a medical guideline at the at least one element selected, and a second patient cohort whose treatment has conformed to the at least part of a medical guideline at the at least one element selected; 
[0053] discloses identifying patients at the node that are following (displayed in green) and deviating (displayed in red) from the treatment guidelines.
process the plurality of patient models representing the first and second patient cohorts to identify at least one patient cohort characteristic distinguishing the first patient cohort from the second patient cohort; 
[0050] discloses “All deviations from the recommended treatment will be recorded and consolidated to allow for further analysis to determine any reasons for deviation trends and whether improvements to the underlying guidelines are required and whether the pathway or treatment guideline owner needs to be informed of any deviations or anomalies.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, non-transitory computer program, and method for transmitting healthcare data as disclosed by Megerian with the above limitations as disclosed by Farha.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Megerian in order to ensure guidelines are “readily available to the clinician” or are “available in a format that…allow[s] seamless integration into the daily delivery of healthcare” (Farha: [0005]), as well as “to allow for further analysis to determine any reasons for deviation trends and whether improvements to the underlying guidelines are required…” (Farha: [0050]).

Claim 2: Megerian in view of Farha discloses the system of claim 1, as discussed above.

While Megerian does disclose determining which attribute causes a divergence in the guideline tree, as well as determining if the attribute can or should be modified (e.g., [0027] and [0087]), Megerian does not explicitly disclose the following limitation. However, Farha does disclose this limitation, specifically:
the selecting of the at least one element comprises processing the plurality of patient models and the data representing the first directed graph to identify at least one element at which the subset of patients, whose treatment has deviated from the at least part of the medical guideline, exceeds a proportion of the patients associated with the plurality of patient models.
[0053] discloses identifying patients at the node that are following (displayed in green) and deviating (displayed in red) from the treatment guidelines, wherein the exceeded proportion is any patients.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for transmitting healthcare data as disclosed by Megerian with the above limitation as disclosed by Farha.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Megerian in order “to allow for further analysis to determine any reasons for deviation trends and whether improvements to the underlying guidelines are required…” (Farha: [0050]).

Claims 3 and 16: Megerian in view of Farha discloses the systems of claims 1 and 2, as discussed above.
Megerian further discloses:
the at least one patient cohort characteristic comprises at least one of: an age; a height; a weight; a sex; a body mass index; a genetic mutation; an associated medical practitioner; and a location.
[0021] discloses analyzing EMRs to identify patient attributes that influence treatment, wherein these attributes include age such as discussed in [0063].

Claims 4 and 17: Megerian in view of Farha discloses the systems of claims 1 and 2, as discussed above.

While Megerian does disclose determining which attribute causes a divergence in the guideline tree, as well as determining if the attribute can or should be modified (e.g., [0027] and [0087]), Megerian does not explicitly disclose the following limitation. However, Farha does disclose this limitation, specifically:
the memory and the computer program code are configured to, with the at least one processor, cause the system to override the selection of the at least one element based on a user input.
[0053] discloses user selection (e.g., scrolling over or clicking) of nodes to determine patient treatment guideline deviation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for transmitting healthcare data as disclosed by Megerian with the above limitations as disclosed by Farha.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Megerian in order to ensure guidelines are “readily available to the clinician” or are “available in a format that…allow[s] seamless integration into the daily delivery of healthcare” (Farha: [0005]), as well as “to allow for further analysis to determine any reasons for deviation trends and whether improvements to the underlying guidelines are required…” (Farha: [0050]).

Claims 5 and 18: Megerian in view of Farha discloses the systems of claims 1 and 2, as discussed above.
Megerian further discloses:
the at least one selected element is associated with at least one conditional parameter value, the patient models each include a plurality of patient attribute values corresponding to respective clinical steps, and the first and second patient cohorts are identified based on a comparison of the at least one conditional parameter value with respective patient attribute values from the plurality of patient models.
[0021] discloses analyzing EMRs to identify patient attributes that influence treatment, wherein these attributes include age such as discussed in [0063]. This attribute can include other factors, such as alcohol consumption (see [0027]), hypertension (see Figures 4A-4D), whether the patient smokes (see Figures 4A-4D), etc. The cohorts are identified based on the value of this attribute, such as disclosed in [0027] and [0087], wherein the attribute causes a divergence in the guideline tree.

Claims 6 and 19: Megerian in view of Farha discloses the systems of claims 1 and 2, as discussed above.

While Megerian does disclose determining which attribute causes a divergence in the guideline tree, as well as determining if the attribute can or should be modified (e.g., [0027] and [0087]), Megerian does not explicitly disclose the following limitation. However, Farha does disclose this limitation, specifically:
the first and second patient cohorts are identified based on an availability of healthcare data in the respective patient models corresponding to the at least one selected element.
[0053] discloses identifying patients at the node that are following (displayed in green) and deviating (displayed in red) from the treatment guidelines, wherein at least the adherence to the treatment guidelines is available healthcare data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for transmitting healthcare data as disclosed by Megerian with the above limitations as disclosed by Farha.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Megerian in order “to allow for further analysis to determine any reasons for deviation trends and whether improvements to the underlying guidelines are required…” (Farha: [0050]).

Claims 8 and 20: Megerian in view of Farha discloses the systems of claims 1 and 2, as discussed above.
Megerian further discloses:
the second directed graph includes an indication that the clinical step represented by the at least one selected element is not recommended for patients associated with the at least one identified patient cohort characteristic.
[0087] discloses determining which attribute causes a divergence in the guideline tree, as well as determining if the attribute can or should be modified. [0027] provides a specific example, where the attribute is consuming alcohol, and therapy A is recommended for those who do consume alcohol, while therapy B is recommended for those who do not consume alcohol.

Claim 9: Megerian in view of Farha discloses the system of claim 8, as discussed above.
Megerian further discloses:
the second directed graph comprises: a plurality of nodes; a set of directed edges; and at least one further node connected to the element selected, wherein the at least one further node includes the indication that a clinical step represented by the element selected is not recommended for patients associated with the at least one identified patient cohort characteristic.
[0022], for example, discloses the generated guideline trees composed of a plurality of nodes and edges (which are directed as seen in Figures 4A-4D). [0022] states the edges can correspond to guidelines or criteria, with [0027] disclosing guidelines of different recommended therapies for those who do vs do not consume alcohol, wherein consumption of alcohol is the identified patient cohort characteristic.

Claim 10: Megerian in view of Farha discloses the system of claim 9, as discussed above.
Megerian further discloses:
the second directed graph includes at least one further directed edge connected at a first end to the further node, the further directed edge being indicative of a deviation from the at least part of a medical guideline for the first patient cohort.
[0026]-[0027] disclose visualizing the diverged paths (i.e., deviations) of the guideline trees (also see [0067]-[0070], etc.), wherein the divergence creates further nodes, which must be connected to the previous nodes by a further directed edge.

Claim 11: Megerian in view of Farha discloses the system of claim 1, as discussed above.
Megerian further discloses:
the at least one memory and computer program code are configured to, with the at least one processor, cause the system moto: modify, based on a user input indicative of a decision in respect of patients associated with the at least one identified patient cohort characteristic, the second directed graph.
[0077] discloses a specific example of requesting input from a user to enter a value in a user device if the patient profile does not specify a value for the attribute or cannot otherwise be determined, with [0078] disclosing modifying the guideline tree by adding the subsequent nodes and edges (i.e., clinical steps). [0087] discloses determining which attribute causes a divergence in the guideline tree, as well as determining if the attribute can or should be modified. [0027] provides a specific example regarding alcohol consumption.

Claim 12: Megerian in view of Farha discloses the system of claim 9, as discussed above.
Megerian further discloses:
the at least one memory and computer program code are configured to, with the at least one processor, cause the system to: 
maintain, in a third database, a further patient model comprising healthcare data associated with a patient, the patient being associated with the at least one identified patient cohort characteristic; 
[0043] discloses data stores for storing EMRs (i.e., healthcare data associated with a patient). [0086]-[0087] discloses generating multiple guideline trees which diverge at particular patient attributes.
determine, based on a combination of the second directed graph and the further patient model, at least one of a status of the at least one further node and a status of a directed edge connected to the at least one further node; and 
[0027] discloses guidelines of different recommended therapies for those who do vs do not consume alcohol, wherein consumption of alcohol is the identified patient cohort characteristic (which is healthcare data associated with a patient), thereby determining the status of the therapy node based on this patient characteristic.
transmit, dependent on at least one of the status of the at least one further node and the status of the directed edge connected to the at least one further node, data indicative of at least one of the status of the at least one further node and the status of the directed edge connected to the at least one further node, for receipt by the user device, the data indicative of the status of the at least one further node and the directed edge connected to the at least one further node being for use in determining whether a clinical step represented by the node selected is not recommended for the patient.
[0056] discloses guideline tree visualizations are generated and displayed on client devices (i.e., transmitted to the client device). [0022], for example, discloses the generated guideline trees composed of a plurality of nodes and edges (which are directed as seen in Figures 4A-4D). [0022] states the edges can correspond to guidelines or criteria, with [0027] disclosing guidelines of different recommended therapies for those who do vs do not consume alcohol, wherein consumption of alcohol is the identified patient cohort characteristic.

Claim 13: Megerian in view of Farha discloses the system of claim 12, as discussed above.
Megerian further discloses:
the at least one memory and computer program code are configured to, with the at least one processor, cause the system to: 
transmit, dependent on at least one of the status of the further node and the status of the directed edge connected to the at least one further node, data indicative of a request for input from a user of the user device for receipt by the user device; 
[0077] discloses a specific example of requesting input from a user to enter a value in a user device if the patient profile does not specify a value for the attribute or cannot otherwise be determined, wherein the status of the node must be that the attribute value is unknown.
receive, from the user device, data indicative of further clinical steps to be represented by a further plurality of nodes; and 
[0078] discloses that subsequent edges and nodes are added (i.e., clinical steps).
modify the second directed graph based on the data received, indicative of the further clinical steps.
[0078] discloses modifying the guideline tree by adding the subsequent nodes and edges (i.e., clinical steps).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Megerian et al. (US 2020/0176113 A1), hereinafter Megerian, in view of Farha et al. (US 2016/0012189 A1), hereinafter Farha, further in view of Lefkofsky et al. (US 2020/0211716 A1), hereinafter Lefkofsky.

Claim 7: Megerian in view of Farha discloses the system of claim 1, as discussed above.

While Megerian does disclose determining which attribute causes a divergence in the guideline tree, as well as determining if the attribute can or should be modified (e.g., [0027] and [0087]), Megerian does not explicitly disclose the following limitation. However, Lefkofsky does disclose this limitation, specifically:
processing the plurality of patient models representing the first and second patient cohorts to determine at least one patient cohort characteristic distinguishing the first patient cohort from the second patient cohort 
Disclosed by Megerian, as indicated above. For example, in [0027] and [0087], disclosing determining which attribute causes a divergence in the guideline tree, as well as determining if the attribute can or should be modified.
comprises processing the plurality of patient models using at least one of: principal component analysis; random forest regression; and regularized regression.
[0076] discloses use of machine learning algorithms, including principal component analysis, random forest, and various regression models, wherein these machine learning algorithms (MLA) “may identify features of importance and identify a coefficient, or weight, to them.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for transmitting healthcare data as disclosed by Megerian with the above limitations as disclosed by Lefkofsky.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Megerian in order to “compile and analyze…data quickly, efficiently, and comprehensively” (Lefkofsky: [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Abraham-Fuchs et al. (US 2010/0174555 A1)
Discloses optimization of clinical pathways.
Evans et al. (US 2014/0108024 A1)
Discloses verification of treatment plan compliance with treatment guidelines.
Friedlander et al. (US 2012/0316891 A1)
Discloses creating recommended courses of medical treatment based on past medical treatment cohorts.
Green et al. (US 2019/0206572 A1)
Discloses using a medical condition of a patient to determine a cohort of similar patients to identify next treatments.
Hartung et al (US 2019/0156958 A1)
Discloses identifying patient models based on patient data and using the identified patient models in the treatment of the patient.
Head (US 2014/0297297 A1)
Discloses generating healthcare models based on guidelines and utilizing the models to determine diagnostics steps for a patient.
Jacobs et al (US 2022/0215961 A1)
Discloses a clinical decision support system that utilizes a variety of different clinical standards to determine an appropriate clinical decision.
Koblick et al. (US 2020/0111578 A1)
Discloses clinical decision guidance based on experiential case-files.
Kohle et al. (US 2019/0279746 A1)
Discloses maintaining associations between medical conditions and decision trees and outputting appropriate medical information.
Monier et al. (US 2016/0063212 A1)
Discloses generating medical guidelines based on historical medical records, including creating a directed graph of nodes and edges.
Opfer et al. (US 2012/0066000 A1)
Discloses a clinical decision support system that allows displaying of a patient treatment guideline not coinciding with the selected patient treatment history.
Siewerdsen et al. (US 2022/0157459 A1)
Discloses using predicted outcomes to recommend therapeutic options for a surgical candidate.
Yaeli et al. (US 2019/0272654 A1)
Discloses creating cohort clinical pathway graphs which are directed acyclic graphs.
Yeskel (US 2014/0058738 A1)
Discloses predictive analysis of medical treatment pathways to determine treatment outcomes based on historical patient data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626